Citation Nr: 1646734	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  09-01 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for mood disorder with secondary alcohol use.  

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to service connection for chronic urinary tract infections.

4.  Entitlement to service connection for right wrist carpal tunnel syndrome.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition/coronary artery disease.  

6.  Entitlement to service connection for a pulmonary disorder claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1956 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, February 2009, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In a May 2016 rating decision, the RO denied entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) and entitlement to an increased rating for tinnitus.  No notice of disagreement (NOD) has been received with respect to the May 2016 rating decision; therefore, those issues are not before the Board


FINDING OF FACT

In correspondence received in November 2016, the Veteran requested to withdraw all of the issues on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning the issue of entitlement to an increased rating for mood disorder with secondary alcohol use have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal concerning the issue of entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3. The criteria for withdrawal of the appeal concerning the issue of entitlement to service connection for chronic urinary tract infections have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal concerning the issue of entitlement to service connection for right wrist carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the appeal concerning the issue whether new and material evidence has been received to reopen a claim of service connection for a heart condition/coronary artery disease have been met.  38 U.S.C.A. 
§ 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of the appeal concerning the issue of entitlement to service connection for a pulmonary disorder claimed as due to asbestos exposure have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202  (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In November 2016, the Board received notice that the Veteran wished to withdraw his appeal with respect to the issues of entitlement to an increased rating for mood disorder, entitlement to a higher initial rating for bilateral hearing loss, entitlement to service connection for chronic urinary tract infections, entitlement to service connection for right carpal tunnel syndrome, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability, and entitlement to service connection for a pulmonary disorder claimed as due to asbestos exposure.  Because the Veteran has withdrawn his appeal as to those issues, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.


ORDER

The appeal as to an increased rating for mood disorder is dismissed.

The appeal as to a higher initial rating for bilateral hearing loss is dismissed.

The appeal as to service connection for chronic urinary tract infections is dismissed. 

The appeal as to service connection for right wrist carpal tunnel syndrome is dismissed.

The appeal as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition/coronary artery disease is dismissed.

The appeal as to service connection for a pulmonary disorder claimed as due to asbestos exposure is dismissed.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


